Citation Nr: 0021495	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of bone 
marrow transplant.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Entitlement to a compensable rating for residuals of 
right knee injury.

4.  Entitlement to a rating greater than 10 percent for 
residuals of left knee injury, prior to November 1, 1998.

5.  Whether the evaluation for left knee disability was 
properly reduced from 10 percent to the noncompensable level, 
effective November 1, 1998.  

6.  Entitlement to increased rating for left knee disability, 
currently evaluated as noncompensably disabling.

7.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling. 

8.  Entitlement to a compensable rating for residuals of 
right ankle injury. 

9.  Entitlement to a compensable rating for right ear hearing 
impairment.  

10.  Entitlement to a compensable rating for residuals of 
autogenous bone harvest from right anterior iliac crest.

11.  Entitlement to a compensable rating for chronic 
urticaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1981, and from May 
1986 to June 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
10 percent ratings for low back strain, and residuals of left 
knee injury.  The decision also denied compensable ratings 
for residuals of right knee injury, residuals of right ankle 
injury, right ear hearing loss, residuals of autogenous bone 
harvest from the right anterior iliac crest, and chronic 
urticaria, and denied service connection for residuals of 
bone marrow transplant and "rheumatology."  

By a May 1998 rating action the RO proposed to reduce the 
10 percent evaluation assigned for left knee disability to 
zero percent.  The veteran was notified of the proposed 
reduction and his right to provide evidence and argument in 
opposition thereto, to include his right to a hearing.  In 
July 1998 the RO reduced the evaluation for left knee 
disability to zero percent effective November 1, 1998.  In 
this regard the U. S. Court of Appeals for Veterans Claims 
(Court) has held that a claim stemming from a rating 
reduction action is a claim for restoration of the prior 
rating, not a claim for an increased rating. Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  Inasmuch as the 
veteran's claim for increased rating for left knee disability 
preceded the RO's reduction of his rating, his appeal of the 
evaluation of his left knee involves three questions before 
the Board: 1) whether a rating higher than 10 percent was 
warranted prior to November 1, 1998; 2.) whether the 
10 percent rating for left knee disability was properly 
reduced effective November 1, 1998; and 3.) whether an 
increased evaluation currently is warranted from November 1, 
1998.  

Preliminary review of the record also shows that in June 1998 
the veteran indicated he wished to reopen his claim for 
service connection for sinusitis, which he now claimed as 
secondary to his service-connected residuals of autogenous 
bone harvest.  Inasmuch as that issue has not been 
adjudicated by the agency of original jurisdiction and is not 
"inextricably intertwined" with the issues currently on 
appeal, it will not be addressed herein, but is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Service medical records reflect an impression of possible 
degenerative joint disease in April 1989.

2.  Current medical evidence reflects rheumatoid arthritis 
diagnosed in 1997.



CONCLUSION OF LAW

The claim of entitlement to service connection for rheumatoid 
arthritis is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table); Savage v. Gober, 
10 Vet. App. 488, 495 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that when the veteran was seen 
in April 1989 the impression included bilateral knee/ankle 
pain possible degenerative joint disease (accelerated due to 
trauma).  The report of his April 1989 physical examination 
for separation from service reflects that the veteran noted a 
history of swollen or painful joints, and foot trouble.  No 
abnormalities of the lower extremities were noted on clinical 
evaluation. 

VA outpatient treatment records dated in December 1997 to 
January 1998 reflect evaluation for musculoskeletal pain of 
unknown etiology.  Pain mostly affected the hands, but there 
was also pain in the ankles and knees.  The latter reportedly 
had been present for 10 years, but symptoms in the hands were 
of recent origin.  The hands swelled primarily in the 
proximal area with some wrist swelling also present.  The 
veteran also reported morning stiffness and sometimes could 
not bend his hands.  Family history revealed that the 
veteran's father and his whole family had this condition and 
systemic lupus erythematosus.  The examiner noted synovitis 
of the metacarpophalangeal joint and the wrist, in addition 
to effusion of the knees and mild effusion of the ankles.  
The assessment was rheumatoid arthritis.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, to include arthritis, shall be service-
connected, although not manifest during service, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).
 
The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims are well grounded.  In order 
for him to meet this burden, the claimant must submit 
evidence sufficient to justify a belief that his claims are 
plausible. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires evidence of (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet.App. 498.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a well-grounded claim 
of continuity of symptomatology generally requires medical 
nexus evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, No. 97-280 (U. 
S. Vet. App. Sept. 29, 1999).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

In this case service medical records reflect an impression of 
possible degenerative joint disease in April 1989.  When this 
evidence is construed in the manner most favorable to the 
veteran it constitutes competent evidence of chronic disease 
in service.  The current medical evidence reflects a 
diagnosis of rheumatoid arthritis, in December 1997.  In view 
of the Court's directive in Savage, 10 Vet. App. at 495, when 
doubt is resolved in the veteran's favor the record presents 
competent evidence of a plausible claim for service 
connection for rheumatoid arthritis based upon evidence of 
chronic disease in service and current disability.  The claim 
is well grounded and subject to further development on 
remand.
ORDER

The appeal is granted to the extent that the claim for 
service connection for rheumatoid arthritis is well-grounded.  


REMAND

In addition to the claim for service connection for 
rheumatoid arthritis, the veteran's claims for a higher 
evaluation for compensation benefits are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  When a claimant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  

In June 1998, the veteran requested that VA secure records 
reflecting treatment at VA medical facilities.  The July 1998 
statement of the case includes the RO's response to the 
veteran's request:

The veteran has requested that VA obtain 
additional records from the VA outpatient 
Clinic, Greenville, SC; Jacksonville, Fl. And 
El Paso, TX.  However, all of these treatment 
records precede the date of the VA 
examinations conducted 03-17-98 and 03-20-98, 
and would be of little value in determining 
the current degree of disability.

The RO's response does not take into account VA regulations 
and decisions of the United States Court of Appeals for 
Veterans Claims.  Under the provisions of 38 C.F.R. § 4.1, 
which outlines "Essentials of evaluative rating," it is 
noted that "It is thus essential, both in the examination 
and in the evaluation of disability, that each disability be 
viewed in relation to its history."   

Under the provisions of 38 C.F.R. § 4.2, it is noted that 
"It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history...."

Beginning with its earliest decisions, the United States 
Court of  Appeals for Veterans Claims has considered the 
rating principles embodied in these VA regualtions.  For this 
reason, the Court has repeatedly emphasized the importance of 
providing VA medical examiners with a complete medical record 
upon which to base their observations.  In Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991), for example, the Court 
stated that a thorough and contemporaneous medical 
examination must take into account "the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  See also Littke 
v. Derwinski, 1 Vet.App. 90 (1991) (pension claim) and 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (increased 
rating claim).

Further, the Court has held that VA adjudicators are charged 
with constructive notice of documents generated by VA. Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  VA is charged with 
such notice even if the documents have not been made part of 
the record in a claim for benefits.  The treatment records 
cited by the veteran are potentially relevant to both the 
veteran's service connection claims as well as the increased 
rating and must be obtained prior to appellate review, if 
possible.  

Further, the March 1998 VA orthopedic examination, is not in 
accordance with the Court's holding that a VA rating 
examination must adequately portray functional loss due to 
pain, weakened movement, excess fatigability or 
incoordination. DeLuca v. Brown, 8 Vet.App. 202 (1995).  In 
this regard it is noted that 38 C.F.R. § 4.40 requires that 
rating of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled. 38 C.F.R. §§ 4.45, 4.59.  
Deluca also held that the provisions of 38 C.F.R. § 4.14 
(1994) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  

The March 1998 VA examiner noted the veteran's complaints of 
discomfort affecting the right ankle, both knees and the low 
back, and recorded that there was mild discomfort on range of 
motion of both knees and pain on range of motion of the low 
back area.  The examiner also diagnosed right ankle 
discomfort without a clear indication of whether the symptoms 
were attributed to the service-connected disability.  The 
examination report does not comply with the directives in 
DeLuca which specifically require that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain, weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  In addition medical 
clarification is warranted as to whether the rheumatoid 
arthritis diagnosed in 1997 is etiologically related to the 
possible degenerative joint disease noted in service.  
Although further delay is regrettable, an additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision on the veteran's claims.   

Additionally, it is noted that although the issue of 
increased rating for urticaria and residuals of autogenous 
bone harvest from right anterior iliac crest, have been 
adjudicated by the RO, the veteran has never been provided a 
VA examination which addresses the manifestations of these 
service-connected disabilities.  VA's obligation to assist 
the veteran in the development of evidence pertinent to his 
claim includes, where appropriate, the conduct of a thorough 
and contemporaneous examination, which takes into account the 
records of prior medical treatment. See Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  Where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination. Olsen v. Principi, 3 Vet.App. 
480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992)).  Thus, the veteran should be scheduled for 
a VA examination to assess the nature and extent of these 
conditions. 

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for his low back, right 
ankle, and bilateral knee disabilities, 
as well as for urticaria, and residuals 
of autogenous bone harvest from right 
anterior iliac crest, since separation 
from service.  Specific request should be 
made for treatment records from the VA 
medical facilities at Greenville, South 
Carolina, Jacksonville, Florida, and El 
Paso Texas.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained pertinent 
medical records for association with the 
claims folder.

3.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his service-connected low back, 
right ankle, and left and right knee 
disabilities, as well as the residuals of 
autogenous bone harvest from right 
anterior iliac crest.  The examiner must 
review the claims folder prior to 
evaluating the veteran.  All indicated 
tests and studies should be performed, to 
include full range of motion studies, and 
all clinical findings should be clearly 
set forth in the examination report.  The 
residuals of autogenous bone harvest from 
the right anterior iliac crest must be 
clearly described by the examiner.  
Additionally the examiner should provide 
the following opinions, based upon the 
medical evidence of record. 

a.  The examiner should be asked to 
provide an opinion as to whether the 
veteran's lumbar spine, right ankle, 
and each knee exhibit pain, weakened 
movement, excess fatigability, or 
incoordination attributable to a 
service connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to pain, weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should provide an 
opinion as to whether pain could 
significantly limit functional 
ability of the knees, right ankle, 
and low back, during flare-ups or on 
repeated use over a period of time.  
This determination should be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.  

c.  The examiner should also provide 
a medical opinion as to whether it 
is at least as likely as not that 
the rheumatoid arthritis diagnosed 
in 1997 is etiologically related to 
possible degenerative joint disease 
noted in service medical records.  

All opinions expressed must be supported 
by reference to the medical evidence of 
record.

4.  The veteran should also be provided a 
special VA dermatological examination to 
assess the nature and extent of service-
connected urticaria and pertinent 
residuals of autogenous bone harvest from 
right anterior iliac crest.  The examiner 
must thoroughly review the claims folder 
prior to evaluating the veteran.  All 
manifestations of the service-connected 
conditions must be clearly described in 
the examination report, to include 
comment on the presence or absence of 
tenderness, or ulceration of any 
pertinent scars, and whether there is 
limitation of motion of an affected part 
by a scar.   

5.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

6.  Following the completion of all 
requested actions, and any other 
development deemed necessary, the RO 
should review the veteran's claims for 
service connection for rheumatoid 
arthritis, and residuals of bone marrow 
transplant, and increased ratings for his 
low back strain, right knee and right 
ankle disabilities, urticaria, residuals 
of autogenous bone harvest from right 
anterior iliac crest, right ear hearing 
impairment, and for left knee disability, 
both prior to November 1, 1998 and 
currently, on the basis of all evidence 
of record, and all applicable law and 
regulations.  In addition the RO should 
review the issue of whether the 
evaluation of left knee disability was 
properly reduced from 10 percent to the 
noncompensable level effective November 
1, 1998, in accordance with 38 C.F.R. 
§ 3.105(e).  If any action taken remains 
adverse to the veteran he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 

